DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/30/2021 has been entered.  Claims 1-13 are pending in the application.  Claims 9-12 are withdrawn.

Claim Objections
Claims 1-8 & 13 are objected to because of the following informalities:
Claim 1, Lines 15-16, the phrase “the intake valve has the outlet mouth close” should read --is closed--; the current wording of the phrase is grammatically confusing, since it reads as though the intake valve is actively closing the outlet mouth which is not structurally possible
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As to Claim 1, the phrase “a portion of the valve wall of the intake valve forming the outlet mouth”, in Line 13, is indefinite.  Claim 1, Line 9, defines the intake mouth and valve wall as separate elements of the intake valve.  However, the instant phrase, in Line 13, defines the valve wall as part of the outlet mouth.  As such, it is not clear where the valve wall ends and the outlet mouth begins, or vice-versa; or if the outlet mouth is comprised of the valve wall.  If the outlet mouth is comprised of the valve wall, it still is not clear where the outlet mouth begins and ends.  For the purpose of examination, the portion of the valve wall forming the outlet mouth will be interpreted as any portion of a valve wall which can be reasonably part of an outlet mouth. 
As to Claim 3, the limitation “it is fluid-tight when the at least one membrane is in the retracted configuration”, in Lines 4-5, is indefinite.  The use of the term “it” makes the limitation indefinite, since it does not refer to a specific element.  For the purpose of examination, the term “it” will be interpreted as the outlet mouth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 & 13 are rejected under 35 U.S.C. 102 as being unpatentable over Birtwell (U.S. Patent 3,099,260).
As to Claim 1, Birtwell teaches a positive displacement pump (12, Figures 1-4) comprising: - a pump body (27) comprising an inlet end (the end associated with Element 42 in 

    PNG
    media_image1.png
    749
    820
    media_image1.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 5, Birtwell teaches all the limitations of Claim 1, and continues to teach said at least one membrane (12/40) is a substantially tubular membrane (Column 6, Lines 9-31, describe 12/40 as being cylindrical in form; since 12/40 is also hollow, one of ordinary skill in the art would consider 12/40 to be tubular), an internal volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of said at least one membrane (12/40) defines (as shown in Figure 4) the pumping chamber (the internal volume of 12/40; Column 9, Line 62 to 
As to Claim 6, Birtwell teaches all the limitations of Claim 1, and continues to teach said at least one membrane (12/40) comprises a connection appendage (26) having a first edge (see Figure 4 below) that extends from (as shown in Figure 4) an outer surface (see Figure 4 below) of the at least one membrane (12/40) and a second free edge (see Figure 4 below) coupled in a fluid-tight manner (by pressing appendage 26 and O-ring 24 between end cap 22 and fittings 18 via threads 20, as shown in Figure 1) to the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).

    PNG
    media_image2.png
    562
    497
    media_image2.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

As to Claim 7, Birtwell teaches all the limitations of Claims 1 & 6, and continues to teach said delivery valve (54) is defined by a free end portion (44) of the at least one membrane (12/40) extending beyond (as shown in Figure 4) the first edge (as shown in Figure 4 in the Claim 6 rejection above) of the connection appendage (26) towards (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (27).
As to Claim 8, Birtwell teaches all the limitations of Claims 1 & 5, and continues to teach said pump body (27) comprises a work opening (34) in fluid communication with (Column 5, Lines 7-11) a work fluid (actuating fluid, Column 5, Line 8) source (the operating chamber of actuator 10) and wherein the internal volume (the internal volume of 12/40; Column 9, Line 62 to Column 10, Line 14) of said at least one membrane (12/40) is isolated from (via membrane 12/40, as shown in Figure 1) said work fluid (actuating fluid, Column 5, Line 8); a work volume (32) being defined between (as shown in Figure 1; Column 5, Lines 1-18) said at least one membrane (12/40) and said pump body (27), said work volume (32) being configured to be filled with and at least partially emptied of said work fluid (as described in Column 5, Lines 1-31).
As to Claim 13, Birtwell teaches all the limitations of Claim 1, and continues to teach the pressure exerted on said at least one membrane (12/40) when in the retracted configuration (the deformed position, as described from Column 9, Line 62, to Column 10, Line 14) is substantially evenly distributed and directed toward said pumping chamber.  Pressure is a scalar force, so the force within a volume --the work volume 32 in this case-- filled by a fluid will be equal at all points and infinitesimal areas on both the outer surface of the membrane and the inner surface of the pump body.  As such, the pressure from the work fluid within the work volume 32 on the outer surface of membrane 12/40 will be directed toward the pumping chamber (the internal volume of membrane 12/40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Birtwell, in view of Bourke (U.S. Patent 2,526,629).
As to Claim 3, Birtwell teaches all the limitations of Claim 1, but does not teach a first clamping device active on the outlet mouth of the intake valve and inserted in said pumping chamber to close said outlet mouth so that the outlet mouth is fluid-tight when the at least one membrane is in the retracted configuration.
Bourke describes a seal structure for controlling flow of fluids, and teaches a first clamping device (80/81) active on (as shown in Figures 8/9) the outlet mouth (75) of the intake valve (71) and inserted in said pumping chamber to close (Column 4, Lines 24-57) said outlet mouth (75) so that the outlet mouth (see 112(b) rejection above for clarification; 75) is fluid-tight (Column 4, Lines 48-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the valve, as taught by Bourke, in place of the intake valve, as taught by Birtwell, to urge the outlet mouth together in sealed relationship (Bourke Column 4, Lines 48-49).
Once the Bourke valve is used to replace the Birtwell intake valve, Birtwell, as modified teaches a first clamping device (Bourke 80/81) active on (as shown in Bourke Figures 8/9 or Birtwell Figures 1/4) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and inserted in (one of ordinary skill would be motivated to insert the Bourke valve 71 in a similar manner as the Birtwell intake valve 52, and Birtwell intake valve 52 is shown inserted into the Birtwell pumping chamber --the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14-- said pumping chamber (the internal volume of Birtwell 12/40; Birtwell Column 9, Line 62, to Column 10, Line 14) to close (Bourke Column 4, Lines 24-57) said outlet mouth (Bourke 75) so that the outlet mouth (Bourke 75) is fluid-tight (Bourke Column 4, Lines 48-49; the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed) when the membrane (Birtwell 12/40) is in the retracted configuration 
As to Claim 4, Birtwell, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach said first clamping device (Bourke 80/81) comprises a pair (Bourke Figure 8 shows two) of opposite pressing members (Bourke 80) active at (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71), said pressing members (Bourke 80) being rotatably and elastically coupled to (see Bourke Figures 8/9 below; the Bourke pressing members 80 will elastically rotate about the points shown below) the inlet end (the end associated with Birtwell Element 42 in Birtwell Figure 4) of the pump body (Birtwell 27) to move between a close together position (as shown in Bourke Figure 8) in which they close (as shown in Bourke Figure 8) the outlet mouth (Bourke 75) of the intake valve (Bourke 71) and a separated configuration in which they leave the outlet mouth (Bourke 75) of the intake valve open (Bourke 71).  The Bourke intake valve 71 will open upon the fluid within Bourke intake valve 71 reaching a critical force value, forcing the Bourke outlet mouth 75 open.

    PNG
    media_image3.png
    281
    523
    media_image3.png
    Greyscale

Bourke Figures 8 & 9, Modified by Examiner



Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 2, the prior art of record teaches all the limitations of Claim 1 but does not teach “when said at least one membrane is in the expanded configuration, the outlet mouth of the intake valve is open and the at least one membrane does not contact the intake valve”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Birtwell, as described above.  However, Birtwell describes the membrane as always being in contact with the intake valve, regardless of the membrane configuration.  It would not be obvious to one of ordinary skill in the art to modify Birtwell without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 2, is neither anticipated nor made obvious by the prior art of record.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Regarding the Claim Objections, a new claim objection is presented above to correct grammatically confusing language.
Regarding the 112 rejections, Applicant believes they overcame each of the prior 112(b) rejections.  However, Applicant did not address the Claim 3 rejection, so it is maintained.  Additionally, a new Claim 1 rejection is presented due to the amendment to the claims, as described above.
Regarding the 102 rejection for Claim 1, Applicant argues amended Claim 1 is not taught by Birtwell, since Applicant does not believe Birtwell teaches the membrane in contact with and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746